DETAILED ACTION
The following is a Final Office Action on the merits. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2022 has been entered.

Response to Amendment
Acknowledgment is made to the amendment received 3/11/2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-7, 9 & 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (2017/0014181, previously cited) in view of Pearson et al. (2010/0250209, previously cited). 
Concerning claim 1, as illustrated in Figs. 1-4, Bar-Tal et al. disclose a method of applying energy to tissue (method; Abstract), the method comprising: 
using a probe, applying the energy to tissue over a time period to form a lesion in the tissue (probe 20 comprises electrodes 24 that receive energy over time to form a lesion; [0078], [0081]); 
measuring an instantaneous contact force applied to the tissue by the probe over the time period (force module 56 measures the instantaneous contact force CF(t) at time t, by acquiring and evaluating signals from force sensor 25 in distal end 22; [0081], [0085]); 
calculating an index using an integral over the time period of a product of  the instantaneous measured contact force raised to a first calibrated non-unity exponent and on an instantaneous power level of the energy raised to a second calibrated non-unity exponent (processor 46 calculates, on a recurring basis, the value of ablation index IFTP to determine estimated size/depth of the lesion using an integral over time with the instantaneous measured contact force raised to  (=0.68) and the instantaneous power level raised to  ( =1.63); [0063], [0067], [0072], [0086]); and 
ceasing application of the energy to the tissue in response to the calculated index reaching a prespecified target index value (processor checks if estimated size is equal to a desired size and ceases ablation if so; [0087]).
Bar-Tal et al. disclose applying radiofrequency (RF) energy to the tissue causing ablation and production of the lesion where the index calculated is an index based on RF energy ([0003]), and thus fail to disclose the method to be of applying and subsequently ceasing IRE pulses to tissue by using the probe, the calculated index to be an IRE index and the target index value to be a target IRE index value.  However, Pearson et al. disclose a method of estimating a treatment region of a device where the method application of energy can be the application of electroporation pulsed energy or RF ablation energy ([0008], [0224]).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effective filed to modify the invention of Bar-Tal et al. such that the method applies IRE pulses to tissue by using the probe, the calculated index to be an IRE index and the target index value to be a target IRE index value, since Applicant has not disclosed that using IRE electroporation pulses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with IRE electroporation pulses as Pearson et al. teaches IRE electroporation pulses and RF energy to be equivalents in the art for purposes of estimating a treatment region. 
Concerning claim 3, Bar-Tal et al. disclose the processor is further configured to present the IRE index and the prespecified target IRE index value to a user ([0082]; Fig. 1).
Concerning claim 4, Bar-Tal et al. disclose the IRE index corresponds to an estimated volume of the lesion (Claim 4). 
Concerning claim 5, Bar-Tal et al. disclose the IRE index corresponds to an estimated depth of the lesion (Claim 5). 
Concerning claim 6, Bar-Tal et al. disclose the IRE index corresponds to an estimated diameter of the lesion (Claim 6). 
Concerning claim 7, while Bar-Tal et al. disclose the measured power to be a function of measured current ([0019]), Bar-Tal et al. in view of Pearson et al. fail to specifically disclose the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses.  However, since it is well known to one of ordinary skill in the art that power can be calculated by sensed voltage and current, it would have been obvious to one of ordinary skill in the art to modify the invention of Bar-Tal et al. in view of Pearson et al. such that the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses as one of ordinary skill in the art recognizes the predictable result of a calculated power. 
Concerning claim 9, as illustrated in Figs. 1-4, Bar-Tal et al. disclose a system for applying irreversible electroporation pulses to tissue (apparatus 12 is capable of applying IRE pulses to tissue when connected an appropriate IRE generator; [0076]), the system comprising: 
a probe configured to applying irreversible electroporation (IRE) pulses to tissue over a time period to form a lesion in the tissue (probe 20 comprises electrodes 24 that receives energy to form a lesion; [0078], [0081]); and 
a processor (processor 46; [0079]) configured to: 
measure an instantaneous contact force applied to the tissue by the probe over the time period (force module 56 measures the instantaneous contact force CF(t) at time t, by acquiring and evaluating signals from force sensor 25 in distal end 22; [0081], [0085]); 
calculate an index using an integral over the time period of a product of based on the instantaneous measured contact force raised to a first calibrated non-unity exponent and on an instantaneous power level of the energy raised to a second calibrated non-unity exponent (processor 46 calculates, on a recurring basis, the value of ablation index IFTP to determine estimated size/depth of the lesion using an integral over time with the instantaneous measured contact force raised to  (=0.68) and the instantaneous power level raised to  ( =1.63); [0063], [0067], [0072], [0086]); and 
cease application of the energy to the tissue in response to the calculated index reaching a prespecified target index value (processor checks if estimated size is equal to a desired size and ceases ablation if so; [0087]).
Bar-Tal et al. disclose applying radiofrequency (RF) energy to the tissue causing ablation and production of the lesion where the index calculated is an index based on RF energy ([0003]), and thus fail to disclose the processor configured to apply and subsequently cease IRE pulses to tissue by using the probe, the calculated index to be an IRE index and the target index value to be a target IRE index value.  However, Pearson et al. disclose a system configured to estimate a treatment region of a device where the processor is configured to apply and subsequently cease either RF ablation energy or IRE pulses to tissue by using the probe ([0008], [0224]).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effective filed to modify the invention of Bar-Tal et al. such that the processor is configured to apply and subsequently cease IRE pulses to tissue by using the probe, the calculated index is an IRE index and the target index value is a target IRE index value, since Applicant has not disclosed that using IRE electroporation pulses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with IRE electroporation pulses as Pearson et al. teaches IRE electroporation pulses and RF energy to be equivalents in the art for purposes of estimating a treatment region.
Claim 11 is rejected upon the same rationale as applied to claim 3.
Claim 12 is rejected upon the same rationale as applied to claim 4.
Claim 13 is rejected upon the same rationale as applied to claim 5.
Claim 14 is rejected upon the same rationale as applied to claim 6.
Claim 15 is rejected upon the same rationale as applied to claim 7.

Claim(s) 8 & 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bar-Tal et al. (2017/0014181, previously cited) in view of Pearson et al. (2010/0250209, previously cited), as applied to claims 1 & 9, in further view of Callas et al. (2012/0095459, previously cited). 
Concerning claims 8 & 16, Bar-Tal et al. in view of Pearson et al. fail disclose the processor is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion.  However, Callas et al. disclose a method of applying irreversible electroporation pulses to tissue comprising a processor (40) that is configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion.  At the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the invention of Bar-Tal et al. in view of Pearson et al. such that the processor is further configured to simulate an electric field produced by the IRE pulses to estimate a planned depth of the lesion in order to provide the benefit of displaying depth of the electric field to the operator as taught by Callas et al. ([0046])

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-7, 9 & 11-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,517,670 in view of Pearson et al. (2010/0250209, previously cited). Although the claims at issue are not identical, they are not patentably distinct from each other because they both recite a system and method for applying irreversible electroporation pulses to tissue, the system and method comprising: using a probe to apply irreversible electroporation (IRE) pulses to tissue over a time period to form a lesion in the tissue; and a processor that: measures a contact force applied to the tissue by the probe over the time period; calculates an IRE index based on the measured contact force and on a power level of the IRE pulses; and ceases application of the IRE pulses to the tissue in response to the calculated IRE index reaching a prespecified target IRE index value.  U.S. Patent No. 10,517,670 discloses applying radiofrequency (RF) energy to the tissue causing ablation and production of the lesion where the index calculated is an index based on RF energy ([0003]), and thus fails to disclose the method to be of applying and subsequently ceasing IRE pulses to tissue by using the probe, the calculated index to be an IRE index and the target index value to be a target IRE index value.  However, Pearson et al. disclose a method of estimating a treatment region of a device where the method application of energy can be the application of electroporation pulsed energy or RF ablation energy ([0008], [0224]).  It would have been an obvious matter of design choice to one having ordinary skill in the art at the time the invention was effective filed to modify the invention of U.S. Patent No. 10,517,670 such that the method applies IRE pulses to tissue by using the probe, the calculated index to be an IRE index and the target index value to be a target IRE index value, since Applicant has not disclosed that using IRE electroporation pulses solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with IRE electroporation pulses as Pearson et al. teaches IRE electroporation pulses and RF energy to be equivalents in the art.    U.S. Patent No. 10,517,670 fails to specifically disclose the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses.  However, since it is well known to one of ordinary skill in the art that power can be calculated by sensed voltage and current, it would have been obvious to one of ordinary skill in the art to modify the invention of Bar-Tal et al. in view of Pearson et al. such that the processor is further configured to measure the power level by measuring a peak voltage of the IRE pulses as one of ordinary skill in the art recognizes the predictable result of a calculated power. 

Response to Arguments
Applicant's arguments filed 3/11/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments that “Pearson simply estimates the size of the ‘target treatment region’ that includes the lesion and only when a safety margin surrounding the lesion for treatment is used…and when no safety margin is used then the ‘target treatment region’ is simply the area of the lesion measured using the imaging device” and thus “does not disclose a method of estimating the size of a lesion”, the Examiner respectfully disagrees.  Pearson teaches: “a system for estimating a treatment region…the treatment control module is adapted to generate an estimated treatment region … [that is]…an estimate of a treatment region which is derived using a numerical model analysis” ([0008]).  Thus, Pearson teaches estimating a treatment region that is not solely based on the use of an imaging device.  Pearson further teaches specifically that the estimation is done using various parameters: “The treatment control module 54 can display the anticipated treatment zone based on the position of the probes and the treatment parameters.” ([0041]); “The treatment control module 54 allows a user to manually edit some of the numbers in window 270 in order to tailor the treatment.” ([0196]) The numbers in window 270 include various treatment parameters 220-226 as described in Par. [0079] that can be adjusted by the user to generate the estimated treatment region.  Since Pearson teaches a method of estimating the size of a target treatment region, one of ordinary skill in the art would look to Pearson and the interchangeable use of energy modalities ([0224]) to modify Bar-Tal.  
In response to Applicant’s arguments that because “Pearson does not disclose estimating a size of a lesion to be formed during RF ablation, let alone during IRE…[o]ne skilled in the art would not look to Pearson to modify Bar-Tal by replacing RF energy with IRE pulses”, the Examiner respectfully disagrees.  As discussed above, Pearson teaches estimating a treatment region based on various treatment parameters and derived using a numerical model analysis.  Thus, since Pearson is in the same field of endeavor (estimating treatment regions), one of ordinary skill in the art would look to Pearson.  
In response to Applicant’s arguments that “Callas does not disclose ‘simulating an electric field produced by IRE pulses to estimate a planned depth of the lesion’” since Callas determines “the depth of the electric field to apply to the treatment region based, in part, upon the previously known depth of the lesion”, the Examiner respectfully disagrees.  While Callas does determine the target dimensions, the actual estimation of the planned lesion depth, or “estimated treatment zone according to the treatment parameters, and locations and depths of the probe” is done by the simulation of the electric field influenced by the various treatment parameters (i.e., amount of electrode exposure) ([0046]). The Examiner notes that Callas refers to “lesion” as the actual target tissue and the “estimated treatment zone”, determined by the depth (z) of the electric field along with other treatment parameters, is equated to the “lesion” in the claims (i.e., “lesion” is the actual target tissue in Callas vs. “lesion” in the claims refers to the lesion formed by the treatment).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYMI E DELLA whose telephone number is (571)270-1429.  The examiner can normally be reached on M-Th 6:00 am - 4:45 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on (303) 297-4276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAYMI E DELLA/Primary Examiner, Art Unit 3794                                                                                                                                                                                                        
JAYMI E. DELLA
Primary Examiner
Art Unit 3794